Citation Nr: 1421087	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  89-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for myocarditis, claimed as a residual of sunstroke.


REPRESENTATIVE

The American Legion


WITNESS AT HEARING ON APPEAL

Veteran's ex-wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran had active service from July 1953 until May 1955. 

As an initial matter, the Board notes that a Form 21-22 dated in October 2013 appointing The American Legion as the Veteran's representative is associated with the "Virtual VA" claims file. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 1988 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  While prior rating and Board decisions cite an August 1988 rating decision, a review of the record reflects the claim was received in August 1988 and was denied by way of a letter dated in December 1988. 

The Board first considered this appeal in November 1990 and denied the claim for benefits.  At that time the claim was characterized as new and material evidence to reopen a claim for service connection for sunstroke, entitlement to an increased evaluation for duodenal ulcer, and entitlement to service connection for pension.  The Veteran requested reconsideration of the decision by the Board, and the Board in October 1991 denied reconsideration of the claim. 

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an Order dated in February 1993, the Court granted a Joint Motion for Remand submitted by the parties in the case and vacated the Board's November 1990 decision.  Subsequently, in December 1993, the Board remanded the claims for further development.  Significantly, the Board, in its December 1993 decision, recharacterized the issue currently reflected on the cover page, as well as the other issues on appeal.  The RO completed the requested development and continued the denial of the claims.  In June 1995, the Board requested an independent medical examination (IME) opinion.  Subsequently, a December 1995 Board decision granted entitlement to pension benefits but continued the denial of all other claims.  The Veteran sought reconsideration of the December 1995 Board decision, but the Board declined reconsideration in May and December 1996. 

The Veteran again appealed the claim to the Court, which, in a November 1998 Order, vacated the Board's December 1995 decision and remanded the claim for additional development.  The Veteran sent additional evidence directly to the Court.  The Court in January 1999 explained they were precluded from considering new evidence and to the extent the submission was a motion for reconsideration, the Court denied reconsideration of the claim.  The Veteran sought reconsideration and extraordinary relief in the form of a mandamus, and the Court denied these motions in Orders dated in May 1999 and June 1999. 

In August 1999, the Board granted the Veteran's former attorney past due benefits.  In September 1999, the Board remanded the claims for further development.  The Veteran had requested reconsideration of the claim by the Court, and in a February 2000 Order, the Court denied reconsideration; however, a subsequent March 2000 Court Order revoked the February 2000 Order and granted the motion for reconsideration. 

After further development was completed on the claim, the Board again considered the claim in April 2003.  In this decision, the Board reopened the claim for service connection for a psychiatric disorder, denied the reopened claim, denied increased evaluation for the duodenal ulcer and found the Veteran had not submitted new and material evidence to reopen the claims for a lower back disability, myocarditis, hypertension, and rheumatoid arthritis.  The Veteran appealed the Board's April 2003 decision to the Court, and in an Order dated in December 2006, the Court reversed the Board's decision that new and material evidence had not been submitted to reopen the claim for rheumatoid arthritis, and set aside and remanded the other claims for further development.  The case was subsequently returned to the Board for appellate review. 

The Board considered the appeal in December 2008 and reopened the claim for rheumatoid arthritis and remanded the reopened claim for additional development.  The Board also remanded the claims for new and material evidence for a lower back disability, myocarditis and hypertension for notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), and remanded the claims for service connection for a psychiatric disorder and increased evaluation for duodenal ulcer disorder for additional development.  The RO/Appeals Management Center (AMC) completed all requested development, but continued the denial of benefits sought.  

The case was returned to the Board, and in a March 2010 decision, the Board denied reopening of the lower back disorder and hypertension claims, reopened and denied the claim for service connection for myocarditis, and denied the claims for service connection for a psychiatric disorder and rheumatoid arthritis, an increased rating for duodenal ulcer disease, and entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

The Veteran appealed the case to the Court, and in a May 2013 Memorandum Decision, the Court vacated the portion of the March 2010 Board decision that denied entitlement to service connection for myocarditis and remanded that claim for adjudication consistent with the Court's decision, and affirmed the remainder of the Board's March 2010 decision.

The Veteran appealed the Court's May 2010 decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), and in December 2013, the Federal Circuit dismissed his appeal for lack of jurisdiction.  As such, this matter is properly returned to the Board for appellate consideration. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Veteran submitted a "90-Day Letter Response Form," along with additional evidence, requesting that the case be sent back to the AOJ for review of the newly submitted evidence.  In addition, the Veteran has submitted private treatment records, prescription records, records from the Social Security Administration, and lay statements, including statements from the Veteran and private treatment records from February 1982 and November 1987 showing a diagnosis of myocarditis, that have not been reviewed by the RO, and he has not submitted a valid waiver of initial review by the RO of the additional evidence, as noted by the Court in its May 2013 decision.  

Since the evidence is pertinent to the Veteran's claim, the Board finds that a remand is necessary to afford the Veteran full due process, to include RO review of the added evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After review of all the evidence of record, to include the newly submitted evidence, including, but not limited to, the evidence described above, the RO should readjudicate the Veteran's claim for service connection for myocarditis, indicating that review of the new evidence was accomplished.  Any additional development deemed necessary shall be undertaken, to include a VA examination and/or opinion. 

2.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


